MILLER, Judge,
dissenting.
I dissent because the Ind.Code defines just cause for discharge as "any breach of duty in connection with work which is reasonably owed an employer by an employee." 1C. 22-4-15-1(d)(8). The majority recognizes that the employer has the burden of establishing a prima facie case showing just cause, after which it is incumbent on the employee to produce evidence which rebuts the employer's case. Here, the employer met its burden-it showed that Ratkovich walked off the job without permission (and that it was not the first time she had walked out without permission. R. 24). The second grounds for discharge was her use of foul language and disruptive behavior. At this point, the burden shifted to Ratkovich to justify her leaving the job and/or to raise the defense of provocation. She did neither.
The employer clearly showed Ratkovich breached a "duty in connection with work"-she walked off the job. The law only requires the breach of a single duty to support a discharge for "just cause." Therefore, the requirements of Scholl, supra, are not necessary for the adjudication of this case.
While an administrative law judge at an administrative hearing must sufficiently develop the facts and issues to allow for a reasonable disposition of the case, she is not the client's advocate. Jones v. Review Board of the Indiana Employment Security Division (1991), Ind.App., 583 N.E.2d 196; Richey v. Review Board of the Indiana Employment Security Division (1985), Ind.App., 480 N.E.2d 968. Like the administrative law judge in Rickey, the judge in this case questioned all the witnesses and offered Ratkovich the opportunity to add any information she wished to add. The administrative law judge met the Richey standard, as her extensive findings show.
These findings, which were adopted by the Review Board, are sufficient to show that Ratkovich breached a duty reasonably owed to her employer, i.e., she left the premises before the end of the work day without the permission of her employer. This is all the law requires.
*48Therefore, I would affirm the decision of the Review Board.